[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1852

                   JESUS MIRANDA-GONZALEZ,

                    Plaintiff, Appellant,

                              v.

                        J. L. GARCIA,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
          Campbell and Stahl, Senior Circuit Judges.




     Jesus Miranda-Gonzalez on brief pro se.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Nelson Perez-
Sosa, Assistant United States Attorney, on brief for appellee.



                        June 27, 2001
          Per Curiam.       The district court dismissed the

habeas petition filed by Jesus Miranda-Gonzalez under 28

U.S.C. § 2241 and petitioner has appealed.        After carefully

reviewing the record and the briefs of the parties, we

affirm the judgment of the district court for essentially

the reasons stated in the magistrate judge's Report and

Recommendation   and   in   the   district   judge's   Opinion   and

Order.   Specifically, petitioner's double jeopardy argument

is meritless because the Double Jeopardy Clause does not

apply in prison disciplinary proceedings.         Any due process

argument also lacks merit because, even assuming, without

deciding, that petitioner possessed some kind of liberty

interest, he received all the process he was due under Wolff

v. McDonnell, 418 U.S. 539 (1974).

          Affirmed.    See Local Rule 27(c).